Citation Nr: 9919529	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-28 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUES

1.  Entitlement to service connection for a heart disability 
on a direct basis.

2.  Entitlement to service connection for cardiac symptoms as 
a chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for gastrointestinal 
symptoms as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
April 1968, and from January 1991 to July 1991.  He served in 
the Southwest Asia theater of operations from February 10, 
1991, to July 2, 1991.

The veteran's claims arise from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied service 
connection for chronic fatigue, joint pain, respiratory 
symptoms, stomach symptoms, migraine headaches and a heart 
condition, all as chronic disabilities resulting from an 
undiagnosed illness.  A notice of disagreement was filed in 
May 1995 and a statement of the case was issued in June 1995.  
The claims file was transferred from the Philadelphia RO to 
the RO in Manchester, New Hampshire.  A substantive appeal 
was filed in September 1995 and the veteran testified before 
a local hearing officer in September 1995.  

In the course of his appeal, the veteran has appeared to seek 
service connection for his cardiac symptoms both on a direct 
basis and as a chronic disability resulting from an 
undiagnosed illness.  The RO has reviewed the veteran's 
claims on both bases, and therefore, the Board of Veterans' 
Appeals (Board) will do the same.  As for the remainder of 
the veteran's claimed symptoms, he has clearly indicated that 
he is seeking service connection for these solely as chronic 
disabilities resulting from an undiagnosed illness, and that 
is how they will be adjudicated by the Board.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's heart condition and military service. 

2.  The veteran has been diagnosed as having cardiac 
arrhythmia; his allegation that his cardiac symptoms result 
from an undiagnosed illness is not supported by evidence 
which would render the claim plausible.

3.  The veteran's allegation that he currently has 
respiratory symptoms which are related to an undiagnosed 
illness is not supported by any medical evidence that would 
render the claim plausible.

4.  The veteran has been diagnosed as having irritable bowel 
syndrome; his allegation that his gastrointestinal symptoms 
result from an undiagnosed illness is not supported by 
evidence which would render the claim plausible.

5.  The veteran's allegation that he currently has joint pain 
which is related to an undiagnosed illness is not supported 
by any medical evidence that would render the claim 
plausible.

6.  The veteran has been diagnosed as having migraine 
headaches; his allegation that his headaches result from an 
undiagnosed illness is not supported by evidence which would 
render the claim plausible.

7.  The veteran's allegation that he currently has fatigue 
which is related to an undiagnosed illness is supported by 
medical evidence that would render the claim plausible.

CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim for 
entitlement to service connection for a heart disability on a 
direct basis.  38 U.S.C.A. § 5107(West 1991).  

2.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for cardiac symptoms as a 
chronic disability resulting from a undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).  

3.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for respiratory symptoms 
as a chronic disability resulting from a undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).  

4.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for gastrointestinal 
symptoms as a chronic disability resulting from a undiagnosed 
illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).  

5.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for joint pain as a 
chronic disability resulting from a undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).  

6.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for headaches as a 
chronic disability resulting from a undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).  

7.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for fatigue as a chronic 
disability resulting from a undiagnosed illness.  38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1998); 
VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The claims file contains, in part, service medical records 
dated between 1959 and 1987.  The Board has reviewed these 
records with regard to the veteran's claim concerning service 
connection for a heart disability on a direct basis.  (Since 
the veteran's other claims focus solely on his service in the 
Gulf War, the Board does not consider these older medical 
records to be relevant and they will not be discussed in 
relation thereto).

Prior to examinations in March 1959, April 1959, October 
1959, April 1963 and October 1964, conducted in association 
with the veteran's service in the Reserves, he denied any 
history of pain or pressure in chest, palpitation or pounding 
heart, or high or low blood pressure.  The veteran's heart 
and vascular system were normal upon each examination.  

Prior to examinations in April 1965 and January 1968, 
conducted in association with the veteran's first period of 
active duty, he again denied any history of pain or pressure 
in chest, palpitation or pounding heart, or high or low blood 
pressure.  The veteran's heart and vascular system were 
normal upon both examinations.  

Prior to an examination conducted in February 1978, conducted 
in association with the veteran's service in the Reserves, he 
again denied any history of pain or pressure in chest, 
palpitation or pounding heart, or high or low blood pressure.  
However, the veteran did report an occasional history of 
"heartburn" and gastric distress, as well as occasional 
pain in his left arm.  Upon examination, the veteran's heart 
was noted to have regular rhythm, with no murmur or gallop.  
An EKG conducted in February 1978 was noted to be 
"(p)robably within normal limits."  

Prior to examinations conducted in February 1982 and December 
1983, conducted in association with the veteran's service in 
the Reserves, he again denied any history of pain or pressure 
in chest, palpitation or pounding heart, or high or low blood 
pressure.  The veteran's heart and vascular system were 
normal upon each examination.  An EKG conducted in February 
1982 was within normal limits.  

Service medical records reflect, in pertinent part, that 
prior to a Reserves examination in November 1988, the veteran 
denied a history of rheumatic fever, swollen or painful 
joints, frequent or severe headache, sinusitis, hay fever, 
head injury, asthma, shortness of breath, pain or pressure in 
chest, chronic cough, palpitation or pounding heart, heart 
trouble, high or low blood pressure, leg cramps, frequent 
indigestion, stomach, liver, or intestinal trouble, gall 
bladder trouble or gallstones, arthritis, rheumatism, or 
bursitis, bone, joint, or other deformity, lameness, painful 
or "trick" shoulder or elbow, recurrent back pain, "trick" 
or locked knee, or foot trouble.  The veteran did report that 
he had broken his right fifth phalanx.  

Upon examination, the veteran's nose, sinuses, mouth, throat, 
lungs, chest, heart, vascular system, abdomen, viscera, upper 
extremities, lower extremities, feet, spine, and "other 
musculoskeletal" were all found to be normal.  A history of 
"heartburn" was noted, and the examiner appeared to 
conclude that this was probably intermittent gastritis, rule 
out ulcer disease.  The examiner also noted nonspecific S1-T 
changes on the veteran's EKG.  The veteran was noted to have 
a history of shortness of breath and dizziness secondary to 
increased activity, although it was concluded that this was 
probably secondary to poor conditioning and not related to 
any cardiac condition.  

The veteran underwent a cardiovascular screening in November 
1988.  Prior to the screening, the veteran denied having 
heart disease, high blood pressure, chest pain, irregular 
pulse, palpitation, shortness of breath, swelling of ankles, 
or leg cramps.  An EKG was within normal limits and the 
veteran was cleared for participation in the Army Fitness 
Training and Testing Program.

In April 1989, the veteran was examined and deemed physically 
capable to participate in the Army Physical Fitness Test.  In 
August 1989, the veteran was seen in an outpatient setting, 
complaining of flu-like symptoms for the prior seven days.  
These symptoms included productive cough, aches, pains, 
congestion and discharge from the left eye.  Following an 
examination, the veteran was assessed as having viral 
syndrome with left eye conjunctivitis and an enlarged goiter 
on the right lobe. 

Prior to an examination in March 1991, the veteran denied a 
history of rheumatic fever, swollen or painful joints, 
frequent or severe headache, sinusitis, hay fever, head 
injury, asthma, shortness of breath, pain or pressure in 
chest, chronic cough, palpitation or pounding heart, heart 
trouble, high or low blood pressure, leg cramps, frequent 
indigestion, stomach, liver, or intestinal trouble, gall 
bladder trouble or gallstones, arthritis, rheumatism, or 
bursitis, bone, joint, or other deformity, lameness, painful 
or "trick" shoulder or elbow, recurrent back pain, "trick" 
or locked knee, or foot trouble.  The veteran again reported 
that he had broken his right ring finger, and also noted that 
he had fractured his right radius and chipped his left 
calcaneus.  No abnormalities were noted on the examination 
report, which was essentially blank.

The veteran also completed a "Southwest Asia 
Demobilization/Redeployment Medical Evaluation" form in 
March 1991.  He denied any fever, fatigue, weight loss, 
yellow jaundice, swelling of lymph nodes, stomach, or other 
body parts, cough, sinus infection, stomach or belly pain, 
nausea, diarrhea, or bloody bowel movements.  

Upon an examination in June 1991, the veteran's nose, 
sinuses, mouth, throat, lungs, chest, heart, vascular system, 
abdomen, viscera, upper extremities, lower extremities, feet, 
spine, and "other musculoskeletal" were all found to be 
normal.

On a "Report of Medical History" dated in April 1992, the 
veteran denied a history of rheumatic fever, swollen or 
painful joints, frequent or severe headache, sinusitis, hay 
fever, head injury, asthma, shortness of breath, pain or 
pressure in chest, chronic cough, palpitation or pounding 
heart, heart trouble, high or low blood pressure, leg cramps, 
frequent indigestion, stomach, liver, or intestinal trouble, 
gall bladder trouble or gallstones, arthritis, rheumatism, or 
bursitis, bone, joint, or other deformity, lameness, painful 
or "trick" shoulder or elbow, recurrent back pain, "trick" 
or locked knee, or foot trouble.  

On an "Over-40 Cardiovascular Screening Questionnaire" 
dated in April 1992, the veteran denied having any form of 
heart disease, high blood pressure, chest pain, irregular 
pulse, palpitation, excessive shortness of breath, ankle 
swelling, or leg cramps.  

Upon an examination in April 1992, the veteran's nose, 
sinuses, mouth, throat, lungs, chest, heart, vascular system, 
abdomen, viscera, upper extremities, lower extremities, feet, 
spine, and "other musculoskeletal" were all found to be 
normal.

In November 1994, the veteran's representative filed a 
written statement, indicating that the veteran was seeking 
service connection for the following, all as due to exposure 
to environmental hazards while serving in the Gulf War: 
chronic fatigue syndrome, joint pain, respiratory condition, 
stomach disorders, migraine headaches, and a heart condition.  

In November 1994, the veteran failed to report for a 
scheduled orthopedic examination. 

Subsequently in November 1994, the veteran underwent an 
examination of the respiratory system, cardiovascular system, 
stomach, and intestines.  The veteran reported that while 
serving in the Gulf War, he was exposed to lice, dysentery, 
leaking canisters, and prisoners of war who had been exposed 
to nerve gas.  At the time of the examination, the veteran 
complained of shortness of breath, chronic fatigue, cardiac 
arrhythmia, nausea, vomiting, and diarrhea.  

Regarding his respiratory system, the veteran stated that he 
had had shortness of breath while working, climbing, or doing 
any exercise whatsoever.  He denied any history of smoking.  
Examination of the lungs revealed normal A-P diameter, and 
the veteran's chest was clear to percussion and auscultation.  
Pulmonary function studies conducted in December 1994 
revealed normal spirometry. 

Regarding his heart symptoms, the veteran stated that he had 
had arrhythmias since April 1994.  At that time, he was sent 
to a hospital for extensive examination and treated with 
medication.  The veteran speculated that some of his 
shortness of breath may have been due to his irregular heart 
beat, which he could feel now and then.  Examination revealed 
that the point of maximum impulse was in the midclavicular 
line.  The apical impulse rates appeared to be the same.  
There were no murmurs found, although the veteran's heart 
rate was irregular.  Blood pressure was 120 systolic over 90 
diastolic, and there was no clubbing or cyanosis.  An EKG 
revealed atrial fibrillation with rapid ventricular response 
and was otherwise normal.  The veteran was diagnosed as 
having arrhythmia, etiology unknown.  

The examination report includes a copy of a May 1994 report 
of X-ray taken of the veteran's chest.  This revealed a 
minimal deviation of the trachea to the left without 
demonstration of a mediastinal mass or other abnormality.  
Cardiac size was normal.  A thin-walled lucent zone was 
present in the left upper lobe, which the radiologist noted 
was sometimes seen in coccidioidomycosis.  The radiologist 
further noted that this condition was usually acquired in the 
endemic regions such as the San Joachim Valley in California 
and, for miliary personnel, it is commonly endemic at Fort 
Irwin, California.   

Regarding his stomach and intestines, the veteran stated that 
for the prior three years (ever since the Gulf War), he had 
had daily episodes of nausea and vomiting, as well as 
diarrhea.  He had taken various mediations, but was not 
taking anything at the time of the examination.  Examination 
of the sclera showed no evidence of anemia.  There was no 
evidence of malnutrition.  Bowel sounds were normal, there 
was no midepigastric tenderness and hemoccult was negative.  
An upper GI series revealed a hiatus hernia and a duodenal 
diverticulum.  It also revealed a normal small bowel.  An X-
ray of the abdomen was normal.

The VA examiner concluded his report by noting that the 
veteran had essentially no abnormalities except for cardiac 
arrhythmia.  The veteran was diagnosed as having atrial 
fibrillation, irritable bowel syndrome, hiatus hernia, 
duodenal diverticulum, abnormality of the left upper lobe of 
the lung, and migraine headaches.  

By a March 1995 rating decision, the RO in Philadelphia, 
Pennsylvania, denied service connection for chronic fatigue, 
joint pain, respiratory system, stomach condition, migraine 
headaches, and a heart condition.  

In March 1995, medical records from the VA Medical Center 
(VAMC) in Manchester, New Hampshire, were associated with the 
claims file.  Some of these records are duplicative of those 
summarized above.  These records also reflect, in pertinent 
part, that in December 1994, the veteran was examined and 
reported his belief that he had chronic fatigue syndrome 
arising from a viral infection.  He also reported the 
following symptoms: exertional shortness of breath, rapid 
heartbeats, joint pain, depression, memory loss, recurrent 
flu-like symptoms, sleep disturbances, flashbacks, and 
"feeling stressed."  The symptoms had essentially remained 
the same.  The veteran talked about how Iraqi prisoners of 
war had died because they had been the subject of biological 
warfare.  Following an examination, the veteran was assessed 
as having "Persian Gulf symptoms," history of atrial 
fibrillation and rule out PTSD.  

These records also include the report of a January 1995 
echocardiogram.  The conclusion was that the veteran had the 
following: (1) pronounced concentric left ventricular 
hypertrophy with preserved left ventricular systolic 
function; (2) mild mitral regurgitation; (3) mitral annular 
calcification; (4) mild left atrial enlargement; (5) mild 
aortic regurgitation; and (6) mild tricuspid regurgitation.   

By a June 1995 rating decision, the RO continued to deny 
service connection for chronic fatigue, a heart condition, 
and a stomach condition.  

In August 1995, additional VA medical records were associated 
with the claims file.  Some of these documents are 
duplicative of those summarized above.  These records also 
reflect, in pertinent part, that the veteran underwent a 
Persian Gulf War Veterans Health Registry examination.  One 
document associated with this examination is a code sheet 
dated in May 1994, in which the veteran's reported symptoms 
were noted to include, in pertinent part, exertional dyspnea, 
atrial fibrillation, joint aches, chronic fatigue, and 
recurrent flu-like symptoms. 

The Gulf War Registry examination itself was apparently 
conducted in June 1994.  It was noted on the examination 
report that the veteran's health before being deployed to the 
Gulf was very good.  During the war, he worked 18 hours a 
day, and noticed no actual changed in his health.  
Immediately after his return, he noticed the above symptoms 
which persisted.  Soon after his return, he noticed rapid 
heart beats and was diagnosed as having atrial fibrillation 
which was corrected with medication.  The veteran asserted 
that he had been exposed for several weeks to smoke from 
burning oil wells, as well as numerous sandstorms.  The 
veteran knew Arabic and in talking with Iraqi prisoners of 
war, he learned that they had been exposed to canisters 
filled with chemical warfare.  The canisters were apparently 
moved from Baghdad to the desert to be protected from allied 
bombing.  The prisoners could not locate these canisters but 
the area where these canisters were buried were apparently 
bombarded by the allies, increasing the likelihood that they 
were opened.  During the veteran's service in the Gulf, the 
chemical warfare alarm went off once and he donned protective 
gear several times, for hours at a time. 

The examination results of the veteran were essentially 
normal, other than an enlarged thyroid.  He was diagnosed as 
having, in pertinent part, the following: chronic fatigue, 
polyarthralgia, exertional dyspnea, atrial fibrillation - 
resolved, and recurrent flu-like symptoms.  

These records also reflect that the veteran was seen in a VA 
outpatient setting in August 1995.  It was noted that the 
list of symptoms which he developed after his return from the 
Gulf War was rather long.  These symptoms persisted with no 
change.  The most bothersome symptom was exertional dyspnea.  
He could pass the physical examination before he went to the 
Gulf, but no longer could pass this test.  The veteran had 
migraine headaches every week.  Upon examination, it was 
noted that the veteran's lungs were very clear and his 
heartbeat was regular.  The veteran was assessed as having 
probable intermittent atrial fibrillation with rapid 
ventricular response, and "[m]ultiple illnesses with 
overlapping symptoms and causes."

In August 1995, the claims file was transferred from the 
Philadelphia RO to the RO in Manchester.

In September 1995, medical records from the Chelsea Memorial 
Health Center in Chelsea, Massachusetts, were associated with 
the claims file.  These records reflect that in March 1994, 
the veteran sought POW treatment for, in part, episodic, 
pulsating headaches which lasted several hours.  These 
headaches were often associated with vomiting, without any 
premonitory scotomata or other neurologic symptoms.  The 
history of the headaches dated back to the time of his 
father's stroke, and they seemed to be worse during periods 
of stress.  The pain was bilateral and frontal.  The veteran 
was assessed as having, in part, headaches, migraine by 
history.  These records also include the report of outpatient 
treatment for atrial fibrillation in April 1994 (when the 
veteran was also assessed as having probable migraine 
headache), May 1994, August 1994, and September 1994, when it 
was noted that the veteran had not had any episodes thereof 
since April 1994.  A September 1994 EKG revealed a normal 
sinus rhythm with occasional premature ventricular 
complexities.  The veteran's outpatient treatment for this 
condition continued in October 1994.     

The veteran testified before a local hearing officer in 
September 1994.  As an initial matter, the veteran confirmed 
that he was seeking service connection for his symptoms 
solely on the basis that they were symptoms of "Gulf War 
syndrome."  Prior to his deployment to the Gulf, the 
veteran's health was generally good.  He did not receive 
treatment in the Gulf for any symptoms because his unit was 
too far away.  He was apparently advised to get extra rest, 
take aspirin, etc.  Within about six months after his return 
from the Gulf, the veteran's health began to dissipate.  He 
felt more fatigued at work, and he was given a letter of 
warning from his job at the Postal Service.  This was the 
first time the veteran had been given official counseling at 
work.  When he returned from the Gulf, the veteran was unable 
to pass his physical training test with the Reserves; he 
could not do sit-ups within the time limit, and elbow pain 
apparently hampered his ability to do push-ups.  He was 
forcibly retired as a result.  At his work with the Postal 
Service, the veteran needed help lifting sacks. 

The veteran's primary symptom related to his stomach was the 
excess production of gas, which negatively affected his 
coworkers.  The veteran had to excuse himself quite often.  
(The veteran later testified that he had called in sick due 
to nausea.  He also testified that he believed his stomach 
condition was an inflammation of the gastrointestinal tract).  

The joint pain the veteran experienced was centered in his 
elbows.  The veteran stated that prior to his service in the 
Gulf, he never had migraine headaches, but that after his 
return, he would have a migraine headache once every three 
weeks.  He was taking medication for the headaches and for 
his joint pain.  The veteran testified that only after he 
returned from the Gulf War was he diagnosed as having 
arrhythmias and atrial fibrillation.  He continued to take 
daily medication for these conditions.   

In August 1996, the RO forwarded a letter to the veteran, 
advising him that he could submit additional medical and 
nonmedical evidence in support of his claims.

In October 1996, additional records were submitted in support 
of the veteran's claims.  These include, in relevant part, a 
copy of a May 1996 letter the veteran wrote to the 
Presidential Advisory Committee on Gulf War Veterans' 
Illnesses.  In this letter, the veteran essentially recounted 
his post-Gulf War symptoms (as detailed above), and suggested 
that there may be evidence that the Iraqis used chemical and 
biological warfare during the conflict, or that such elements 
were released during oil fires and during the destruction of 
munitions.  Finally, the veteran also appeared to suggest 
that some of his symptoms may have been caused by exposure to 
the Anthrax vaccine.  

In November 1996, additional copies of several service 
medical records were associated with the claims file.  These 
records, reflecting the veteran's treatment for flu-like 
symptoms in August 1989, are summarized above.

In September 1997, additional records were submitted on the 
veteran's behalf.  These include a September 1997 letter from 
an associate of the veteran, who had known him for over seven 
years.  This individual noted, in pertinent part, that prior 
to the veteran's service in Desert Storm, he was driven and 
had "high energy."  Following his return, he was not the 
same man.  The veteran was not as energetic or attentive and 
he seemed to be lost. 

These records also include an "Army Physical Fitness Test 
Scorecard" dated in February 1991, and a DA Form 268, 
reflecting that a "flag" was initiated in April 1993 due to 
the veteran's failure to pass his physical fitness test. 

Subsequently in November 1996, the veteran's representative 
submitted records reflecting the various medications the 
veteran had taken in 1997 and 1998, including antihistamines, 
non-opioid analgesics (for headaches), calcium channel 
blockers, gastric medications, antirheumatic medication and 
ibuprofen.   

In January 1998, additional medical records from the 
Manchester VAMC were associated with the claims file.  These 
records reflect, in pertinent part, outpatient treatment in 
June 1997, during which the veteran reported having had 
symptoms of "tachycardia" following his service in Desert 
Storm.  The veteran had recently become aware of rapid, 
irregular heartbeat limited to perhaps once every six months 
and lasting no longer than two hours.  Following an 
examination, the veteran was assessed as having, in pertinent 
part, history of "tachycardias," possibly atrial 
fibrillation, presently infrequent and short-lived.  The 
veteran sought outpatient treatment in August 1997 related to 
his cardiac symptoms.  In October 1997, the veteran sought 
treatment for shortness of breath, chest pain, stomach pain, 
and occasional palpitations when excited. 

The veteran's claims were certified for appeal to the Board 
in April 1998.  In July 1998, the veteran submitted 
additional evidence directly to the Board, while also waiving 
prior RO consideration of these documents.  These documents 
include a typewritten statement, in which the veteran argued, 
in pertinent part, that he was still taking medications 
prescribed by VA for his various symptoms (other than chronic 
fatigue).  The veteran highlighted the severity and long-term 
nature of his heart condition, and indicated that this was 
causing lightheadedness, shortness of breath, a racing heart, 
and infrequent chest pains.  The veteran insisted that his 
heart condition resulted shortly after his service in Desert 
Storm.  

The veteran also submitted records of continued VA outpatient 
treatment for cardiac symptoms in December 1997 and June 
1998.  The remaining records submitted by the veteran, in 
pertinent part, are copies of those which have been 
summarized above.

II.  Analysis

A.  Claim concerning service connection for a heart 
disability on a direct basis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In addition, certain 
chronic diseases, including cardiovascular disease, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
If he has not, then the claim must fail and there is no 
further duty to assist in the development of the claim.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

After reviewing the evidence of record, the Board is 
compelled to conclude that the veteran's claim for service 
connection for a heart disability on a direct basis is not 
well grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  The evidence reflects that the veteran first sought 
treatment for a heart condition in April 1994, over two and 
one-half years after his separation from active duty in June 
1991.  The veteran was diagnosed by the VA examiner as having 
"arrhythmia, etiology unknown" in November 1994.  There is 
no medical evidence linking this condition with the veteran's 
periods of active duty and the veteran, as a lay person, is 
not competent to conclude that any current heart disability 
is related to service.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for a heart disability on a direct basis is 
denied.

B.  Claims concerning an undiagnosed illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  The revised regulations are as 
follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

At present, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has not ruled on what 
constitutes a well grounded claim under 38 U.S.C. 
§ 1117 and 38 C.F.R. § 3.317 for Gulf War veterans seeking 
compensation for certain disabilities due to undiagnosed 
illnesses.  However, the VA General Counsel recently issued 
an precedential opinion on this subject.  In summary, the 
General Counsel held that a well grounded claim for 
compensation under 38 U.S.C. § 1117 (a) and 38 C.F.R. § 3.317 
generally requires the submission of some evidence of these 
four elements: 

(1)  active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war; 

(2)  the manifestation of one or more 
signs or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and 

(4)  a nexus between the chronic 
disability and the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

1.  Cardiac symptoms

The veteran's claim concerning service connection for cardiac 
symptoms as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  The claims file 
indicates that he has been diagnosed as having cardiac 
arrhythmia (by the VA examiner in November 1994).  In 
paragraph 15 of its precedential opinion, the General Counsel 
stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's cardiac symptoms 
have been clinically diagnosed as arrhythmia, and therefore 
he has not submitted evidence that these symptoms are the 
manifestations of an undiagnosed illness.  Thus, the 
veteran's claim concerning service connection for cardiac 
symptoms as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
appeal regarding the claim for service connection for cardiac 
symptoms as a chronic disability resulting from an 
undiagnosed illness is denied.

2.  Respiratory symptoms

The veteran's claim concerning service connection for 
respiratory symptoms as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  Although he has 
complained of shortness of breath, there has been no evidence 
submitted of a nexus between the veteran's respiratory 
symptoms and any chronic disability.  In paragraph 12 of its 
precedential opinion, the General Counsel stated that

Thus, for example, if a veteran's 
undiagnosed illness is manifested by 
respiratory signs or symptoms, the fourth 
element [referenced above] may be 
satisfied by evidence of a nexus between 
such respiratory signs or symptoms and 
the veteran's chronic disability.

VAOPGCPREC 4-99 (May 3, 1999).  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his shortness of breath to an undiagnosed 
illness, as opposed to his cardiac condition or to the 
abnormality of his left lung.  Thus, the veteran's claim 
concerning service connection for respiratory symptoms as a 
chronic disability resulting from an undiagnosed illness is 
not well grounded.  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the appeal regarding the 
claim for service connection for respiratory symptoms as a 
chronic disability resulting from an undiagnosed illness is 
denied.

3.  Gastrointestinal symptoms

The veteran's claim concerning service connection for 
gastrointestinal symptoms as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  Although 
the veteran has complained of having "flu-like symptoms," 
the claims file indicates that he has been diagnosed as 
having irritable bowel syndrome (by the VA examiner in 
November 1994).  Since the veteran's gastrointestinal 
symptoms have been clinically diagnosed, and he has not 
submitted evidence that these symptoms are the manifestations 
of an undiagnosed illness, his claim concerning service 
connection for gastrointestinal symptoms as a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.  VAOPGCPREC 4-99 (May 3, 1999).  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
appeal regarding the claim for service connection for 
gastrointestinal symptoms as a chronic disability resulting 
from an undiagnosed illness is denied.

4.  Joint pain

The veteran's claim concerning service connection for joint 
pain as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  The RO attempted to have the 
veteran examined in relation to his reported joint symptoms 
in November 1994, but the veteran failed to appear for this 
examination.  Although he has complained of joint pain, there 
has been no evidence submitted of a nexus between the 
veteran's symptoms of joint pain and any chronic disability.  
While the General Counsel has noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The veteran has speculated that his 
joint pain (particularly in the elbows) prevented him from 
doing required push-ups in the Reserves.  However, the Board 
does not find anything in the claims file which would 
indicate that the veteran, who is not a medical professional, 
is capable of providing a nexus opinion relating his joint 
pain (in the elbows or any other joint) to an undiagnosed 
illness. 

Thus, the veteran's claim concerning service connection for 
symptoms of joint pain as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  If a claim is 
not well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
appeal regarding the claim for service connection for joint 
pain as a chronic disability resulting from an undiagnosed 
illness is denied.

5.  Headaches

The veteran's claim concerning service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  The claims file 
indicates that he has been diagnosed as having migraine 
headaches (by a private physician at Chelsea Memorial 
Hospital in March 1994 and by the VA examiner in November 
1994).  Since the veteran's headache symptoms have been 
clinically diagnosed as migraine, and he has not submitted 
evidence that these headaches are the manifestations of an 
undiagnosed illness, his claim concerning service connection 
for headaches as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  VAOPGCPREC 4-99 
(May 3, 1999).  If a claim is not well grounded, the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claim for 
service connection for headaches as a chronic disability 
resulting from an undiagnosed illness is denied.

6. Fatigue

The veteran's claim concerning service connection for fatigue 
as a chronic disability resulting from an undiagnosed illness 
is well grounded.  The claims file indicates that he 
complained at his local hearing about fatigue at work 
following his return from the Gulf War, and he been diagnosed 
as having chronic fatigue (by the Gulf Registry examiner in 
June 1994).  While the examiner did not provide a specific 
opinion relating his fatigue to an undiagnosed illness, this 
diagnosis is suggestive of such a nexus opinion.  However, it 
is unclear whether the veteran's symptoms of fatigue have 
been evaluated in accordance with the VA criteria relating to 
chronic fatigue syndrome.  Therefore, the Board finds that 
the veteran's claim concerning service connection for fatigue 
as a chronic disability resulting from an undiagnosed illness 
is well grounded and is granted to this extent subject to the 
remand directions below. 


ORDER

Entitlement to service connection for a heart disability on a 
direct basis is denied.

Entitlement to service connection for cardiac symptoms as a 
chronic disability resulting from an undiagnosed illness is 
denied.

Entitlement to service connection for respiratory symptoms as 
a chronic disability resulting from an undiagnosed illness is 
denied.

Entitlement to service connection for gastrointestinal 
symptoms as a chronic disability resulting from an 
undiagnosed illness is denied.

Entitlement to service connection for joint pain as a chronic 
disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for headaches as a chronic 
disability resulting from an undiagnosed illness is denied.

The veteran's claim of entitlement to service connection for 
fatigue as a chronic disability resulting from an undiagnosed 
illness is well grounded.  The appeal is granted to this 
extent subject to the following remand directions of the 
Board. 


REMAND

The criteria for diagnosing chronic fatigue syndrome appear 
in 38 C.F.R. § 4.88a, and were revised effective July 15, 
1995.  [A new Diagnostic Code 6354 was also established so 
that once service-connected, disability ratings might be 
uniformly effectuated].  Specifically, the pertinent VA 
regulation concerning the diagnosis of chronic fatigue 
syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1998).

While the veteran was diagnosed as having "chronic fatigue" 
during his Gulf War Registry examination, a new examination 
is necessary to properly evaluate the veteran's claim and 
determine whether or not he has chronic fatigue syndrome.  

The most recent medical treatment records pertaining to the 
veteran were associated with the claims file in January 1998.  
To ensure that the veteran's claim will receive a fully 
informed evaluation, clinical data taking into account the 
veteran's condition, since January 1998, should be obtained 
and reviewed.  38 C.F.R. §§ 4.1, 4.2 (1998).

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The RO should contact the veteran and 
specifically request the names and 
addresses of all medical care providers, 
if any, who have treated him since 
January 1998 for fatigue.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file.  The 
veteran should also be asked to submit 
non medical indicators of fatigue such as 
documentation of any time lost from 
employment due to this symptom.

2.  Any pertinent VA medical records 
documenting treatment of the veteran 
since January 1998 which have not already 
been associated with the claims file, 
should be obtained and made of record.  
These should include any such records 
from the Manchester VAMC. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA general examination.  
The veteran and his representative should 
be notified of the date, time, and place 
of the examination. 

4.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  

(a)  The examiner should note and 
detail all reported symptoms of 
fatigue.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to fatigue 
and indicate what precipitates and 
what relieves them.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from fatigue. 

(c)  The examiner should 
specifically determine if the 
veteran has chronic fatigue syndrome 
(see criteria listed above) or 
whether his complaints of fatigue 
are attributable to another known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the veteran's 
fatigue.  Symptom-based 
"diagnoses" such as (but not 
limited to) myalgia, arthralgia, 
headache, and diarrhea, are not 
considered as diagnosed conditions 
for compensation purposes.  If the 
presence of a diagnostic entity 
responsible for the fatigue is not 
confirmed, the examiner should note 
whether there are any objective 
indications of an undiagnosed 
illness, as manifested by fatigue.  

(d)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

5.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim.  If any action taken 
remains adverse to the veteran, he and 
his representative (if any) should be 
furnished a supplemental statement of the 
case (SSOC) concerning all evidence added 
to the record since the January 1998 
supplemental statement of the case.  The 
SSOC should consider the revised 
regulations under 38 C.F.R. § 3.317.  The 
veteran and any representative should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
medical information.  No inference should be drawn regarding 
the final disposition of the veteran's claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

